Title: To George Washington from Theophilus Alte, 20 January 1797
From: Alte, Theophilus
To: Washington, George


                        
                        
                            in the Country of berg in the Palatinate Solingen 20 January 1797
                            
                        A natural inclination to a free Country, and principaly to that of america of
                            which to the Knowledge of the Universe you were the founder and Protector, after Some
                            reflection I found no place nor Country to chuse for my Son, but to Send him thence in the
                            year 1795. I took the liberty to Send by him a Sword mounted Which has been made in our
                            fabrik destined it to you, as the only man I Know in this World Who acted in an
                            uninterressted manner for the happiness of his Country. I hoped from time to time to get an
                                advice from my Son, that he had delivered the mentioned Sword, and
                            that he had been as happy as to have been accepted by you reverend President.
                        
                        I am therefore very anxious to Know Whether my Son has punctually executed his
                            Commission or not, his letter Which informs us of his arrival at Philadelphia is the only I
                            received till this moment, in the mean time a Marchant of this town, Whose name is
                                Halbach his trade is of Some Consequence in those Countrys: made
                            Some malicious informations about that Sword, and the more he was absolutely to Know the
                            intention I had had of Sending my Son to America, that I therefore believe my Son has not
                            yet presented the above mentionned Sword to you. I have given to him a Second information. I
                            believe that he as an unexperimented traveller has either been intimitated or frightened.
                            Whowever he will very Soon executed my intention.
                        I assure you upon my honnesty Reverend President that I took the liberty of
                            Sending the Sword to you in no interressted manner, I only Sent it to you as to Whom
                            delivered a Country as yours from all Esclavage known as you are in your Justice I
                            Sent my Son thither as in a Country of liberty. Where I am persuaded under your protection he
                            might live happy by What he intends to undertake, my intention was that he might Chuse the
                            trade in different articles which our manufactures affords. but I give him his Choice, if he
                            will be found Capable as to Serve in the State he has to chuse, I don’t doubt he will in all
                            manners work with fidelity.
                        
                            Pardon Reverend President that I made you loose so much
                            time by reading my triffling  Whowever the veneration I have for
                            you, and of What Great author’s have told us of your incomparable Caracter has given me the
                            liberty of expressing myself so familiary. Whowever believe me that I am
                            with Most Venerations Your Most Obedient
                        
                            Theophilus Alte
                            
                        
                    